May 22, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                          ANTHONY JOHNSON, Appellant

NO. 14-11-00410-CV                       V.

             TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee
                         ____________________



      This cause, an appeal from the judgment in favor of appellee, Texas Department
of Criminal Justice, signed March 24, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We further order this decision certified below for observance.